FILED
                             NOT FOR PUBLICATION                             MAR 02 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 BERNARD TAYLOR,                                  No. 09-16172

               Petitioner - Appellant,            D.C. No. 2:07-cv-02253-WBS

   v.

 K. DICKINSON,                                    MEMORANDUM *

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     William B. Shubb, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Bernard Taylor appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
        Taylor contends he is entitled to statutory tolling for the time that elapsed

between the denial of his habeas petition in the Sacramento Superior Court and the

filing of his habeas petition in the California Supreme Court. This contention lacks

merit. See Evans v. Chavis, 546 U.S. 189, 201 (2006); Chaffer v. Prosper, No. 07-

16853, 2010 WL 157488, at *1 (9th Cir. Jan. 19, 2010) (per curiam).

        Next, Taylor contends that he is entitled to equitable tolling because his

mental illness affected his ability to file his federal habeas petition on time. The

district court did not clearly err in finding that mental incompetence did not

prevent Taylor from filing a timely habeas petition. See Laws v. Lamarque,

351 F.3d 919, 922-23 (9th Cir. 2003) (stating that equitable tolling is available

only where a petitioner’s mental incompetence somehow made filing a timely

habeas petition impossible). Taylor further contends that during the limitations

period he lost the legal assistance of a fellow inmate and that he also lost his legal

paperwork. This allegation fails to satisfy the standard required for the

extraordinary relief of equitable tolling. See Chaffer, 2010 WL 157488, at *2.

        Finally, Taylor contends the district court erred by failing to hold an

evidentiary hearing to determine whether he was entitled to equitable tolling. This

contention fails. See Tapia v. Roe, 189 F.3d 1052, 1056 (9th Cir. 1999).

        AFFIRMED.


JC/Research                                 2                                     09-16172